Citation Nr: 0432360	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-03 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than 
February 23, 1995, for a 40 percent rating for lumbosacral 
muscle strain and disc disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to May 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision which 
granted an increase from noncompensable to 40 percent, 
effective February 23, 1995, for lumbosacral muscle strain 
and disc disease.  The veteran disagreed with the effective 
date of the 40 percent rating in September 2002.  A statement 
of the case (SOC) was issued in December 2002.  A substantive 
appeal (VA Form 9) was received that same month and the 
current appeal ensued.  


FINDINGS OF FACT

1.  By rating decision of January 1972, the veteran's 
20 percent rating for lumbar strain was reduced to 
10 percent, effective April 1972.  He was notified that same 
month and did not appeal the decision.  

2.  By rating decision of July 1974, the veteran's 10 percent 
rating for lumbar strain was reduced to noncompensable, 
effective May 1974.  He was notified that same month and did 
not appeal the decision.  

3.  By rating decision of July 1980, the veteran's 
noncompensable lumbar strain was confirmed and continued.  He 
was notified that same month and did not appeal the decision.  

4.  By rating decision of May 1988, the veteran's 
noncompensable lumbar strain was confirmed and continued.  He 
was notified that same month and did not appeal the decision.  

5.  The veteran filed a claim for an increased rating for his 
lumbar strain in October 1994.

6.  Private medical records dated in November 1994, showed 
advanced degenerative changes at L5-S1 disc space, which was 
confirmed by VA records dated in February 1995.  


CONCLUSION OF LAW

The criteria for an effective date of October 26, 1994, for a 
40 percent evaluation for lumbosacral muscle strain and disc 
disease are met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and the 
supplemental statement of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for an earlier effective date.  The veteran was 
likewise advised of the provisions in the regulation 
concerning his need to submit all relevant evidence in his 
possession.  Furthermore, the RO sent a letter to the veteran 
in April 2003, which asked him to submit certain information 
in connection with his claim.  The letter informed him of 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence in connection with the claim, but that 
he was responsible for providing evidence that showed why he 
should be entitled to an earlier effective date.  Therefore, 
the Board finds that the Department's duty to notify has been 
fully satisfied with respect to the earlier effective date 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  For this earlier effective date claim, the 
letter was not sent prior to initial adjudication of his 
claim, but subsequent notice was accomplished and proper 
process occurred.  Therefore, there is no prejudice to his 
claim as a result of the later notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A current 
examination or medical opinion would be of no assistance in 
determining the effective date of the claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  

II.  Effective date

The general assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2004).  
These provide, in pertinent part, that an effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In a claim for increase, the 
effective date of an award shall be the earliest date as of 
which it is factually ascertainable an increase occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o).  

The veteran asserts that an effective date earlier than 
February 23, 1995, is warranted for his 40 percent evaluation 
for lumbosacral muscle strain with disc disease.  He 
maintains that his rating should be granted from when his 
award was initially decreased to noncompensable because his 
condition has worsened not gotten better since that time.  

In this case, by rating decision of January 1972, the 
veteran's rating for lumbar strain was reduced from 
20 percent to 10 percent, effective April 1972.  The veteran 
was notified of the reduction that same month and did not 
appeal that decision.  

In November 1973, the veteran was scheduled for a  
December 1973 VA examination of his back disability.  The 
veteran failed to report.  He was notified by letter of 
December 1973, that since he failed to report for his 
scheduled examination, his award payment had been terminated.  
No further action would be taken unless the veteran informed 
VA of his willingness to report for examination.  In an 
April 1974 letter to VA from the veteran, he indicated his 
willingness to report for examination of his lumbar strain.  

In May 1974, the veteran underwent a VA examination.  The 
examiner found range of lumbar motion to be normal.  Straight 
leg raising for back pain was negative, and there was no calf 
or quadriceps atrophy seen.  X-ray examination revealed a 
normal appearing lumbosacral spine.  

By rating action of July 1974, the veteran's 10 percent 
rating was reduced to noncompensable, indicating that the 
veteran's back was found to be within normal limits.  He was 
notified of the RO decision in a letter of that same month 
and did not appeal.  

In December 1979, the veteran was notified by VA that 
arrangements were being made for a physical examination.  In 
January 1980, the veteran underwent VA psychiatric 
examination.  However, he complained of his lumbar spine, and 
VA outpatient treatment records of June and July 1980 were 
reviewed.  By rating decision of July 1980, the RO determined 
that an increased rating was not in order as the veteran's 
present spine condition was considered to be due to an 
intercurrent cause.  In August 1980, he was notified that no 
change was warranted in his low back rating.  He did not 
appeal that decision either.  

In April 1988, the veteran filed a claim for an increased 
rating for his back disability.  He received notice from VA 
that same month, informing him that evidence was needed to 
show that his service-connected lumbar condition had 
increased in severity.  Private treatment records dated from 
March and April 1988, from University of California, San 
Diego, were submitted on behalf of the claim.  By rating 
decision of May 1988, the veteran's noncompensable evaluation 
was confirmed and continued.  Notice of this decision 
informed the veteran that any disc herniation was considered 
unrelated to his service-connected disability.  The veteran 
did not appeal.  

In August 1992, the veteran filed a claim for a total 
disability rating based upon individual unemployability 
(TDIU).  The veteran underwent VA examination in 
October 1992, in connection with the claim.  The veteran 
refused to undergo an EMG, range of motion studies, 
examination of the legs, and a neurological examination.  By 
rating decision of December 1992, the rating for the 
veteran's lumbar strain remained noncompensable.  In a letter 
of that same month, he was notified that he was denied an 
increased rating and TDIU.  The veteran was informed of his 
appellate rights, but still did not appeal.  

In October 1994, the veteran filed a claim for an increased 
rating for his lumbar strain.  VA medical records of 
February 23, 1995, were reviewed in connection with the 
claim.  The records show that the veteran underwent an EMG, 
and x-ray examination which showed severe degenerative joint 
disease and narrowing of the disc space.  April 1995 VA 
outpatient treatment records indicate that x-rays show 
degenerative joint disease at L5.  A March 1995 VA 
examination revealed back pain, no cause shown.  In 
October 1995, VA received private medical records from Henry 
Ford Hospital beginning in 1982, which showed essentially no 
abnormalities of the lumbosacral spine until November 1994, 
when advanced degenerative changes at L5-S1, and narrowing of 
the disc space were noted.  

In July 1999, the Board remanded the claim to determine if 
there was a relationship between the veteran's service-
connected lumbar strain and any current back symptomatology.  
The veteran was examined by VA in August 2000.  That examiner 
indicated that the veteran had both degenerative disc disease 
of the lumbar spine with sciatica and traumatic arthritis of 
the lumbar spine.  He opined that the veteran's back 
conditions were definitely related to his service-connected 
accidents which occurred on active duty.  Since the veteran's 
disc disease was determined to be part of his service-
connected lumbar disability, he was evaluated accordingly, 
and since his disc disease showed recurring attacks of severe 
intervertebral disc syndrome with only intermittent relief, 
he was assigned a 40 percent evaluation, in a January 2002 
rating decision.  This was assigned effective 
February 23, 1995.  

As outlined above, the veteran filed several claims for 
increased ratings since his initial rating was reduced; 
however, when the claims were denied and he was notified, he 
never appealed the denials.  In October 1994, the veteran 
filed a new claim.  As that claim was being worked, it was 
determined that the veteran's disc disease was linked to his 
service-connected disability.  Advanced degenerative changes 
were shown as early as November 1994, in private records and 
confirmed in February 1995 on VA examination.  Given these 
facts, and the proximity of these findings to the date of the 
veteran's claim, the Board concludes a basis upon which 
assignment of an effective date from October 1994 (the 
veteran's first claim after the last prior final denial) has 
been demonstrated.  Accordingly, to this extent, the appeal 
is granted.  


ORDER

Entitlement to an effective date of October 26, 1994, for a 
40 percent evaluation for lumbosacral muscle strain and disc 
disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



